F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                            August 30, 2006
                                     TENTH CIRCUIT                        Elisabeth A. Shumaker
                                                                              Clerk of Court

 GRETCHEN LYNN HULL,

                Plaintiff - Appellant,

           v.                                                 No. 06-2061
                                                  (D. Ct. No. CIV-05-1003 WPL/RLP)
 CITY OF SANTA FE,                                            (D. N. Mex.)

                Defendant - Appellee.



                               ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, HARTZ, and TYMKOVICH, Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel has

determined unanimously that oral argument would not be of material assistance in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The

case is therefore ordered submitted without oral argument.

       This appeal involves the third incarnation of what originated as a negligence action

filed against the City of Santa Fe. Plaintiff-Appellant Gretchen Hull claimed in a state

court lawsuit that she tripped and fell on a sidewalk in Santa Fe and that the city was




       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
liable for improper maintenance of the sidewalk. The state court judge entered judgment

against Ms. Hull following a bench trial. She unsuccessfully appealed that decision to the

New Mexico Court of Appeals, see Hull v. Feinstein, 65 P.3d 266 (N.M. Ct. App. 2002),

cert denied, 65 P.3d 1094 (N.M. 2003).

       Ms. Hull then filed suit in federal district court against the City of Santa Fe under

42 U.S.C. § 1983, alleging that the state court violated her due process rights in

adjudicating her negligence action against the city. The district court granted the city’s

motion to dismiss. A panel of this Court affirmed, holding that the City of Santa Fe

cannot be held liable for the conduct of the state court system, and that even if Ms. Hull

had sued the proper defendant, the court would lack subject matter jurisdiction over the

claim under the Rooker-Feldman doctrine. See Hull v. City of Santa Fe, 113 F. App’x

301, 302 (10th Cir. 2004) cert. denied, 544 U.S. 930 (2005); see also Merrill Lynch Bus.

Fin. Servs. v. Nudell, 363 F.3d 1072, 1074–75 (2004) (federal courts, other than the

Supreme Court, do not have jurisdiction to review state court decisions).

       Subsequently, Ms. Hull filed another § 1983 action in which she again alleged

constitutional violations in her state court negligence action. Relying on the panel’s

decision in Hull, the district court dismissed the action for lack of subject matter

jurisdiction. Ms. Hull did not appeal that ruling. On September 19, 2005, Ms. Hull filed

the instant action, a third § 1983 action, alleging due process and equal protection

violations by the state court in her negligence action. Again, the District Court dismissed

the case for lack of subject matter jurisdiction. It also entered an order barring Ms. Hull

                                             -2-
from filing future claims against the City of Santa Fe involving the same subject matter as

the instant case. Ms. Hull, appearing pro se, timely appealed. We have jurisdiction under

28 U.S.C. § 1291 and we AFFIRM.

       As an initial matter, we hold, as we did before, see Hull, 113 F. App’x at 302, that

the City of Santa Fe cannot be held liable for the conduct of the state court system, and

that even if Ms. Hull had sued the proper defendant, this Court would lack subject matter

jurisdiction over the claim under the Rooker-Feldman doctrine. See Merrill Lynch, 363

F.3d at 1074–75.

       With regard to the District Court’s order prohibiting Ms. Hull from continuing to

file the same action against the City of Santa Fe, we review such decisions for an abuse of

discretion. See Tripati v. Beaman, 878 F.2d 351, 354 (10th Cir. 1989). Federal courts

have discretion to impose “carefully tailored restrictions” on the activities of abusive

litigants under appropriate circumstances. Id. at 352. So long as a litigant is provided

notice and an opportunity to oppose the court’s order prior to it being instituted,

injunctions against future filings may be “proper where the litigant’s abusive and lengthy

history is properly set forth.” Id. at 353. Here, the filing restriction was carefully tailored

to fit the specific abuse and the District Court provided Ms. Hull with notice and an

opportunity to respond to the proposed restriction prior to entering its order. We

conclude that the District Court did not abuse its discretion in barring Ms. Hull from




                                              -3-
filing further proceedings in federal court in this matter.



                                           ENTERED FOR THE COURT,



                                           Deanell Reece Tacha
                                           Chief Circuit Judge




                                              -4-